Exhibit 10.29.2

CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT



This Agreement ("Agreement") is entered into as of July 1, 2002 by and between
MedQuist Transcriptions, Ltd., a New Jersey corporation ("Company") and Dennis
M. Mahoney, a resident of Naperville, Illinois ("Employee").



BACKGROUND

The Company has a legitimate business interest in protecting its proprietary and
confidential information and has implemented a policy that all of its employees
and agents having access to such information should be bound by the terms of a
Confidentiality Agreement. Employee understands that the protection of such
confidential information indirectly benefits Employee.

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
of which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

1.  Confidentiality

(a) Employee acknowledges that Employee has had and shall continue to have
access to confidential and proprietary information of the Company and its
affiliates not available to the public or in the public domain, including,
without limitation, proprietary software, trade secrets, Developments (as
defined below) plans for future developments, information about costs, profits,
markets, sales, products, services, product volume, key personnel, pricing
policies, operational methods, technical processes and other business affairs
and methods (collectively "Confidential Information"). Employee covenants and
agrees that, except as required by Employee's duties to the Company, Employee
will keep secret and treat as trade secrets all Confidential Information of the
Company and will not, directly or indirectly, either during the term of
Employee's engagement with the Company or thereafter, disclose or disseminate to
anyone or make use of, for any purpose whatsoever, any Confidential Information,
and upon termination of Employee's engagement with the Company, will promptly
deliver to the Company all tangible objects containing Confidential Information
(including all copies thereof, whether prepared by Employee or others) which
Employee may possess or have under Employee's control.



(b) Employee acknowledges that the Company has a legitimate business interest in
protecting the Confidential Information. By reason of the foregoing, Employee
consents and agrees that if Employee violates any of the provisions of this
Agreement, the Company would sustain irreparable harm and, therefore,
irrevocably and unconditionally



--------------------------------------------------------------------------------

agrees that in addition to any other remedies which the Company may have under
this Agreement or otherwise, all of which remedies shall be cumulative, the
Company shall be entitled to apply to any court of competent jurisdiction for
preliminary and permanent injunctive relief and other equitable relief.

(c) Employee agrees that the Company may provide a copy of this Agreement to any
business or enterprise which Employee may directly or indirectly own, manage,
operate, finance, join, control or with which Employee may be connected with as
an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which Employee may use or permit
Employee's name to be used.

(d) Employee acknowledges that all work performed by Employee for the Company is
"work for hire" and the Company shall be the sole owner of all the results and
proceeds of Employee's services for the Company, including but not limited to,
all inventions, developments, discoveries, copyrights and other improvements
relating to equipment, software, MTS, DTS, methods and processes connected with
or useful to the Company's business (collectively, the "Developments") which
Employee, alone or in conjunction with any other person, may conceive, make,
acquire, acquire knowledge of, develop or create in connection with Employee's
engagement with the Company, free and clear of any claims by Employee (or any
successor or assignee of Employee) of any kind or character whatsoever. Employee
hereby assigns and transfers Employee's right, title and interest in and to all
such Developments, and agrees that Employee shall, at the request of the
Company, execute such assignments, certificates or other instruments, and do any
and all other acts, as the Company from time to time reasonably deems necessary
or desirable to evidence, establish, maintain, perfect, protect, enforce or
defend the Company's right, title and interest in or to any such Developments.

2.  No Contract of Employment. Employee acknowledges that this Agreement does
not constitute a contract of employment. Employee is an "employee-at-will" and
may leave the Company at any time or may be terminated at any time with or
without cause. No employee or representative of the Company, other than the
Chief Executive Officer, has the authority to issue a contract of employment and
any representation to the contrary should not be relied upon by Employee.

3.  Non-Solicitation. Employee acknowledges that: (i) the Company's business is
a highly competitive national business, (ii) the Company owns Confidential
Information and that this Confidential Information is extremely valuable to the
successful operation of the Company's business and (iii) the execution of this
Agreement is a condition to Employee's continued employment. In the event that
Employee's employment with the Company is terminated without regard to whether
such termination is voluntary or involuntary, Employee agrees for a period of
twenty-four (24) months after termination, that Employee will not, directly or
indirectly:

(a) solicit, entice or induce or accept any business from customers of the

--------------------------------------------------------------------------------

Company with whom Employee had contact while employed by the Company, or on
whose behalf, or on whose projects, Employee worked while employed by the
Company;

(b) solicit, entice or hire any of the Company's employees; or

(c) in any territory in which Employee performed duties for the Company,
participate or engage in any business competitive with the Company's business in
an ownership, management, consulting, supervisory, design, research,
developmental, engineering, technical, or financial capacity without first
receiving the prior written consent of the Company. For the purpose of this
Section 3, the term "ownership" excludes any ownership interest equal to less
than 5% of the stock of a publicly held corporation.

4.   Miscellaneous. This Agreement constitutes the entire agreement between the
parties and cancels and supersedes any and all prior agreements and
understandings between the parties with respect to the matters herein provided,
and no modification or waiver of any provision hereof shall be effective unless
in writing and signed by all parties hereto. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto. If any provision
of this Agreement or application thereof to anyone or under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application (or with such provision or application as modified by a
court of law) and shall not invalidate or render unenforceable such provision or
application in any other jurisdiction. No remedy conferred upon any party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by any party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by the party
possessing the same from time to time and as often as may be deemed expedient or
necessary by such party in its sole discretion.

5.   Counterpart Signatures. This Agreement may be executed in several
counterparts, each of which is an original.

6.   Governing Law; Choice of Forum; Service of Process. The validity
interpretation, construction, performance and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey, without regard to its
conflict of law principles. ANY ACTION RELATING TO THIS AGREEMENT SHALL BE
BROUGHT IN A STATE COURT IN BURLINGTON COUNTY, NEW JERSEY OR IN FEDERAL COURT
FOR THEDISTRICT OF NEW JERSEY. EMPLOYEE HEREBY ACCEPTS, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF SAID COURTS AND TO SERVICE OF PROCESS IN
ANY ACTION HEREUNDER BY THE MAILING OF CERTIFIED MAIL OR

--------------------------------------------------------------------------------

ANY OTHER MANNER PERMITTED BY LAW.

      IN WITNESS WHEREOF, Employee has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the day and year first above
written.

EMPLOYEE   MEDQUIST TRANSCRIPTIONS, LTD.      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Dennis M. Mahoney   By: John M. Suender     Title: Senior Vice President,
General Counsel     and Secretary

--------------------------------------------------------------------------------